Filed 10/20/21 P. v. Fiske CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C093247

                   Plaintiff and Respondent,                                  (Super. Ct. Nos. CRF20-00935
                                                                                    & CRF20-01177)
         v.

JAMES MATTHEW FISKE,

                   Defendant and Appellant.




         Appointed counsel for defendant James Matthew Fiske asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
       In Yuba County Superior Court, case No. CRF20-00935 (case No. 935), defendant
killed C.W.’s dog. Defendant then threatened to kill C.W., if she contacted law
enforcement.
       In Yuba County Superior Court, case No. CRF20-01177 (case No. 1177), Yuba
County Sheriff’s deputies “contacted” defendant, a felon. The deputies searched
defendant and found a firearm and ammunition on his person.
       The People charged defendant in case No. 935 with making criminal threats and
cruelty to animals. In case No. 1177, the People charged defendant with numerous
criminal offenses, including possession of a firearm by a felon.
       Defendant pleaded no contest to both charges in case No. 935 and to possession of
a firearm by a felon in case No. 1177, with no agreement for a particular sentence. In
exchange, the People moved to dismiss the remaining charges.
       At sentencing, the trial court found this was not an unusual case, and found
defendant was a “threat to the community.” Accordingly, the trial court refused
defendant’s request for probation and sentenced him to an aggregate term of four years
four months in state prison. The court awarded defendant 321 days of custody credit in
case No. 1177 and another eight days of custody credit in case No. 935. The trial court
ordered defendant to pay various fines and fees and reserved jurisdiction on the issue of
restitution.
       Defendant timely appealed. He did not obtain a certificate of probable cause.
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief, but to
date has not done so.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no errors favorable to defendant.

                                              2
                                 DISPOSITION
     The judgment is affirmed.



                                           /s/
                                          HOCH, J.



We concur:



 /s/
MAURO, Acting P. J.



 /s/
MURRAY, J.




                                      3